LEWIS KAPNER, Circuit Judge.
This is a complaint to enjoin the cities of Belle Glade and Pahokee from arresting and prosecuting the petitioner for operating a taxi within the Said cities. No attack is made on the validity of the ordinances in question, but it is alleged that defendants are harassing petitioner by repeatedly arresting' him despite the fact that he is only “casually” or “incidentally” operating within the cities.
*190There does not appear to be any substantial difference between the parties as to what the law is: defendants concede that if in fact petitioner has only been casually or incidentally operating within the cities he should not be prosecuted; however, they contend that petitioner is primarily operating within the municipalities, and his protestations to the contrary amount to a subterfuge.
Petitioner contends that he is threatened with irreparable injury because of expenses incurred in defending himself against these charges.
Although injunctive relief against the enforcement of a municipal ordinance may be granted in a proper case, it should be granted only with extreme caution. Generally, injunctive relief is granted where the validity of the ordinance itself is challenged or where the petitioner is otherwise seeking a complete injunction against enforcement. Where, as here, petitioner seeks to prevent selective enforcement of an ordinance, injunctive relief — at least at this stage — would be ill-advised. Furthermore, petitioner is claiming his damages to be in monetary terms. This being the case, if he has a cause of action against defendants for false arrest, abuse of process, or what have you, his remedy would be in law and not in equity.
It is thereupon ordered that petitioner’s petition for temporary injunction is denied.
See 17 Fla. Jur., Injunctions, §59, especially cases cited in the supplement.